Remy, P. J.
The only question involved in this appeal is whether or not there is evidence to sustain the finding of the Industrial Board that the accident which resulted in the death of'William D. Davis arose out of and in the course of his employment. In cases of this character, the question as to whether the accident arose out of and in the course of employment is usually a question of fact for the Industrial Board. Muncie Foundry, etc., Co. v. Thompson (1919), 70 Ind. App. 157, 123 N. E. 196. It appears from the record that there is some competent evidence to support the finding, and under such circumstances it will not be disturbed on appeal. Sugar Valley Coal Co. v. Drake (1917), 66 Ind. App. 152, 117 N. E. 937; Great Lakes Dredge, etc., Co. v. Totzke (1919), 69 Ind. App. 303, 121 N. E. 675.
On authority of the cases cited, the award is affirmed.